PER CURIAM: *
Appointed counsel for Anthony Quinn Duckett has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Duck-ett has filed a response in which he raises claims of ineffective assistance of trial counsel. The record is insufficiently developed to allow consideration of Duckett’s claims of ineffective assistance of counsel. *275See United States v. Higdon, 832 F.2d 312, 314 (5th Cir.1987).
Our independent review of counsel’s brief, Duckett’s response, and the record discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.